Citation Nr: 1439996	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  07-30 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1976 to March 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from an September 2004 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).

In August 2006, the Veteran testified before a Decision Review Officer at a RO hearing.  He also testified before the undersigned Veterans Law Judge at an October 2008 videoconference hearing.  Hearing transcripts have been associated with the claims file.

Additionally, the Board notes that while the RO had characterized the Veteran's claim for service connection for schizophrenia as entitlement to service connection for a psychiatric disorder to include PTSD, the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) applies.  Here, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board had previously recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.

In November 2013, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.  The Board subsequently issued an Order in December 2013 correcting the spelling of the Veteran's name.  

The Veteran subsequently appealed this denial the Court.  In a February 2014 Order and Joint Motion for Remand (JMR), the Court vacated the Board's November 2013 decision as to the claim for service connection for schizophrenia and remanded that matter to the Board for additional development.  The Board's determination as to the claim for service connection for an acquired psychiatric disorder other than schizophrenia, to include PTSD, was not disturbed by the Court.

The Board notes that in September 2005, the Veteran appointed the Disabled American Veterans as his accredited representative via a properly completed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  However, in March 2014, the Veteran submitted a new Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing Robert V. Chisholm as his accredited attorney.  The Board recognizes this change in representation.

In July 2014, after the issuance of the September 2013 supplemental statement of the case, the Veteran submitted additional evidence in support of his appeal.  This evidence was accompanied by a waiver of initial agency of original jurisdiction (AOJ) consideration.   See 38 C.F.R. § 20.1304 (2013).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals various adjudicatory documents that are either irrelevant to the issue on appeal or duplicative of documents contained in the paper claims file.  In addition, the Veteran's VBMS file contains no documents at this time.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's schizophrenia is related to his military service.






CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for schizophrenia are met.  38 U.S.C.A. §§ 1101, 1112, 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R.           §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for schizophrenia, the Board finds that all notification and development actions needed to fairly resolve this claim have been accomplished.

The Veteran contends that his currently diagnosed schizophrenia had its onset during service.  He further contends that he has suffered from schizophrenia, or symptoms of schizophrenia, continuously since service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.   38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R.            § 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder. 

In order to establish service connection for the claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service treatment records are negative for complaints, treatments or diagnoses related to schizophrenia.  In addition, a November 1979 service discharge examination found the Veteran to be psychiatrically normal.  

The post-service treatment records reflect the diagnosis and treatment of schizophrenia beginning in May 2004.  The Veteran reported depression and thoughts of suicide for the past 20 years and assessments of depression and anxiety were made.  In April 2005, the Veteran reported that his prescribed medication had reduced his anxiety, hallucinations and depression.  The treating psychiatrist noted there were no psychotic symptoms of hallucinations, delusions or disorganization present on that examination.

The Veteran provided personal testimony at several hearings during the course of the appeal.  In both August 2006 and October 2008, the Veteran testified regarding his purported in-service traumatic incidents and his post-service VA treatment.

Multiple lay statements were also submitted in support of the Veteran's claim.  Letters dated in June 2014 from the Veteran's brother and sister detailed the Veteran's post-service symptoms and behavior.  A June 2014 letter from the Veteran's niece detailed her recollections of the Veteran's behavior while she was growing up as well as his current symptoms.  A January 2014 letter from the Veteran's sister provided similar information.

Turning to the question of whether there is an etiological relationship between the Veteran's current schizophrenia and service, the Board notes that the record contains two etiology opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).   See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In an August 2013 opinion, a VA examiner opined that it was less likely than not that the Veteran's claimed schizophrenia was incurred in, caused by or aggravated beyond its natural and normal aging process by service.  The examiner noted that the Veteran had been diagnosed with depression and anxiety in 2004, that there was no mention of schizophrenia at that time, and that there were no psychotic symptoms such as hallucinations, delusions or disorganization.  The examiner reasoned that schizophrenia was characterized such psychotic symptoms as hallucinations, delusions or disorganization.  This opinion contains a full rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

A May 2014 opinion from Dr. L. C., a private psychologist, indicates that the Veteran meets the diagnostic criteria for schizophrenia.  The psychologist opined that, to a reasonable degree of medical certainty, it was more likely than not that the Veteran's service-related stressors led to the development of schizophrenia while in service and that this chronic illness continued to be currently present.  The psychologist further opined that it was also highly likely that the Veteran's uncorroborated accounts (i.e., having seen a drill instructor shot, experiencing a heat stroke, being fired upon by a helicopter and seeing fellow service members beaten to death) were actually hallucinatory and delusional factors directly related to his schizophrenia and would explain why VA had not been able to uncover data substantiating his assertions.  The psychologist further reasoned that the Veteran exhibited high levels of disorganization, auditory and visual hallucinations, and delusions since service due to the onset of schizophrenia.  The statement of the Veteran's sister describing auditory and visual hallucinations as well as erratic behavior was noted in support of this opinion.  The psychologist further reasoned that the literature was replete with examples of individuals with schizophrenia that attempted to manage their symptoms through the consumption of alcohol-which the Veteran had admitted doing-that the vast majority of individuals diagnosed with schizophrenia (greater than 75%) were diagnosed in young childhood and that this chronic illness can be brought about by high levels of stress.  He further noted that most experts of schizophrenia ascribed to a diathesis stress model of vulnerability, namely that individuals with a high vulnerability to developing schizophrenia required only moderate stressors to initiate the disorder, and that the Veteran experienced such stressors during service.  This opinion also contains a full rationale.  See Nieves-Rodriguez, supra; see also Stefl, supra. 

In sum, the record contains one competent opinion indicating that the Veteran's current schizophrenia was caused by or the result of his service, and another competent, seemingly equally probative opinion indicating that the Veteran's current schizophrenia was not related to his service.  As the medical opinion evidence on the question of nexus between current schizophrenia and service is, essentially, in relative equipoise, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current schizophrenia is the result of service.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for schizophrenia are met.


ORDER

Service connection for schizophrenia is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


